DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/8/2022 related to claims 1-20 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
i. The references, alone or in combination, do not teach "sending, based on a request for the content item, the adjustment data to facilitate the adjusted output of the content item via a content output device"
The Office Action acknowledges that Tran does not expressly disclose "sending,
based on a request for the content item, the adjustment data to facilitate the adjusted output of the content item via a content output device," and relies on a combination of Tran and Dougall. Office Action at 3-4. Applicant respectfully traverses this position.
The Office Action relies on Dougall for the teaching of "based on a request for a content item," in claim 1. Applicant asserts that the request of Dougall does not satisfy the elements of claim 1. For example Applicant asserts that antecedent basis of "the content item" already establishes a relationship between "the content item" and the "telemetry data" and the "event" in a way that has not been shown by a combination of the references cited. Indeed, the integration of claim 1 is self-evident, especially when the claim is contemplated "as a whole." See MPEP § 2141.02(I) ("the claimed invention as a whole must be considered") (capitalization removed; emphasis added).
As discussed in further detail below with regard to Keller, the Office Action alleges that "[A]pplicant's arguments [are] against the references individually." Office Action at 14, para. 2. These arguments were only provided with respect to a specific reference because previous office actions contended that the reference taught a particular feature without contemplating the claims "as a whole." This Office Action still cites to a single reference for "the request for content" without providing why the reference, alone or in combination with Tran, renders obvious each and every element of the claim when each and every element is not taught by the prior art.
The teachings of Dougall are clear with regard to the request; "the receiver 204 can transmit the same device parameter indications along channel 110, as discussed above, and, optionally, as mentioned above, can transmit a request for certain video content along channel 108 to the remote sever 201 over network 126." Dougall 32. That is, Dougall does not state that the "device parameter indications" are somehow "based on the "request for certain video content." The Office Action has also not provided how the "request for certain video content" is at all related to "parameter indications" and Applicant asserts that relation can be made. Instead, Dougall teaches that the parameter indications are independent of the "request for certain video content." Further, Dougall does not contemplate any actions associated with the "request for certain video content." Dougall 32. Instead, the Office Action appears to take the position that any request for any content from any prior art reference would render the claims obvious in view of Tran. The current claim recitations and obviousness jurisprudence require more.
Further, the combination of Tran and Dougall do not contemplate that "sending ... the adjustment data" is at all based on "a request" for content-much less "a request for the content" within the context of claim 1 when viewing the claim "as a whole." For example, claim 1 recites: receiving telemetry data associated with output of a content item; determining, based on the telemetry data, an event associated with the output of the content item; determining based on the event, adjustment data configured to cause adjusted output of the content item; and sending, based on a request for the content item, the adjustment data to facilitate the adjusted output of the content item via a content output device.
That is, each step of claim 1 recites, and relates to, the "content item." The Office Action suggests that "a request for [an arbitrary] content item" meets "a request for the content item" without "consider[ing] all claim limitations when determining patentability of an invention over the prior art," as required. MPEP § 2111.05. The Office Action has not provided why an arbitrary request in this instance would equate to "a request for the content item" recited in claim 1.
Put another way, the "telemetry data [is] associated with [the] output of [the] content item;" the "event [is] associated with the output of the content item;" and the "adjustment data [is] configured to cause adjusted output of the content item," as recited in claim 1. Citation to Dougall's teaching of an arbitrary "request for content" does not render "sending, based on a request for the content item, the adjustment data" obvious because Office Action did not "consider all claim limitations when determining patentability of an invention over the prior art," as required. MPEP § 2111.05.
The Office Action cites In re Keller and In re Merck as absolving the issue of whether Tran and Dougall establish a primafacie case of obviousness. Office Action at 14, para. 2. The cases cited by the Office Action do not resolve this issue. The court in Keller provided that "[t]he test for obviousness .. . is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). The specific content item recited in claim 1 has not been shown to have been obvious to those of skill in the art. As such, the Office Action has not met Keller's burden of establishing that "a request for the content item" (i.e., "the content item" related to "telemetry data," the "event," and the "adjustment data") would have been obvious by the combination or that the combination even teaches all of the recited elements.
With this in mind, the claims are not obvious because this specific integration of elements has not been established in the prior art and the Office Action has not met its burden by merely establishing a handful of disjointed elements in the prior art. Indeed, the Office Action has not established that the request is for the content item as discussed throughout the claim and integrated with other elements therein.
Therefore, Applicant respectfully asserts that a primafacie case had not been established by the combination of Tran and Dougall because the references, alone or in combination, do not teach or suggest all the elements of the claims. That is, Tran does not disclose "a request for the content item" and Dougall does not disclose "a request for the content item." Accordingly, a primafacie case of obviousness has not been established. For at least this reason, reconsideration is respectfully requested. 

Examiners Response:
The examiner respectfully disagrees. Tran and Dougall in combination do disclose receiving telemetry data associated with output of a content item; and sending, based on a request for the content item, the adjustment data to facilitate the adjusted output of the content item via a content output device.
In particular, Tran discloses receiving a plurality of initial/current setup information e.g. environment/user/device/content data associated with display of content(Tran Fig. 2-4, ¶0045-0048). Dougall discloses transmitting parameter settings to adjust the output of the content on the display device based on the request for the content (Dougall Fig. 2, ¶0032). Furthermore, the claims merely recite “sending, based on a request for the content item,…” and “the content item” as claimed is interpreted as video content. As seen in Fig 2 and ¶0032 of Dougall, a request for the video content is transmitted and in response, the parameter settings are transmitted so that the video content is displayed in accordance with the parameter settings such color settings, brightness, etc. to tailor the video content to the display device capabilities. Dougall’s request is not just an arbitrary request but a request for the video content.
The claims have been considered as a whole, supporting a prima facie case that the claimed invention would have been obvious to one of ordinary skill in the relevant art at the time the invention was made. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tran does discloses the steps of receiving telemetry data…(Fig. 2-4, ¶0045-0048), determining, based on the telemetry data, an event… (Fig. 2-4, ¶0052-0054), determining based on the event, adjustment data…(Fig. 2-4, ¶0051-0054), and sending the adjustment data….(Fig. 2-4, ¶0051-0054) as rejected in the final office action. Therefore, the Office Action does consideration of all claim limitations when determining patentability of the invention over the prior art. 
In response to applicant's argument that specific integration of elements has not been established by the prior art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In reference to Applicant's arguments:
The Supreme Court of the United States noted that the analysis supporting a rejection under 35 U.S.C. §103 should be made explicit. See KSR. 550 U.S. at 418. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. at 418. 
The claimed invention as a whole must be compared to the prior art references. See MPEP § 2142.02. Claim limitations are not puzzle pieces to be matched to atomized prior art reference suggestions, and thus examined out of context. Only if the prior art aligns with the claimed invention in principles of operation may a combination of prior art references render a claim obvious. See MPEP § 2143.01(VI). 
Although factual findings made by Office personnel are the necessary underpinnings to establish obviousness, once the findings of fact are articulated, Office personnel must provide an explanation to support an obviousness rejection under 35 U.S.C. § 103. 35 U.S.C. § 132 requires that the applicant be notified of the reasons for the rejection of the claim so that he or she can decide how best to proceed. Clearly setting forth findings of fact and the rationale(s) to support a rejection in an Office Action is required. The key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. As noted above, the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit. 
Here, the Office Action indicates that the combination teaches the recited limitations. As previously explained, both references fail to teach the entirety of the recited limitations with antecedent basis considered. Therefore, the references, either alone or in combination, cannot and do not teach the present claims. Thus, it has not been shown that a person of ordinary skill in the art would reasonably be expected to seek the independent teachings without the benefit of hindsight. By using knowledge gleaned only from the Applicant's claim, the examiner improperly relied on hindsight to determine the scope and content of the prior art relevant to obviousness. "To draw on hindsight knowledge of the patented invention, when the prior art does not contain or suggest that knowledge, is to use the invention as a template for its own reconstruction - an illogical and inappropriate process by which to determine patentability." Sensonics, Inc. v. Aerosonic Corp., 81 F.3d 1566, 1570 (Fed. Cir. 1996). Reconstructing the Applicant's invention only with the benefit of hindsight is insufficient to establish a prima facie case of obviousness. Therefore the Office Action fails to establish a primafacie case of obviousness based on the combination. For at least this reason, reconsideration is respectfully requested.  

Examiners Response:
The examiner respectfully disagrees. As argued above, both references do disclose to teach the entirety of the recited limitations with antecedent basis considered. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagrees.

In reference to Applicant's arguments:
The references, alone or in combination, do not teach "wherein the telemetry data comprises metadata aggregated during the output of the content item that indicates the event" 
Claim 2 specifically recites "metadata aggregated during the output of the content item." The Office Action only asserts that Tran teaches these elements as "collected setup information." Importantly, "setup information" is recited in    30, 31, 35-38, 42, 45, 48-49, 51, 53, and 55. For example, in   45, "the setup information subsystem 130 of each of the display devices 102 captures setup information about a particular display device 102." Tran does not state that "metadata [is] aggregated during the output of the content item that indicates the event." Assuming, arguendo, that the event is taught in    52-54, these paragraphs do not state that metadata is aggregated "during the output of the content item that indicates the event." 
For example,   53 states, "the content that is being provided to the display devices 102 will change and the expert knowledge about the content will also be dynamically changing." It does not state that that metadata is aggregated "during the output of the content item that indicates the event." Further,   54 "It will be appreciated that new content may be developed continuously with continuous determination of factors that would affect the display parameters." As such,   54 does not suggest that metadata is aggregated "during the output of the content item that indicates the event." Lastly,   55 states that "the server 110 can continuously or intermittently determine proposed initial/revised display parameters based on current setup information, current content information." It does not state that this information is updated metadata is aggregated "during the output of the content item that indicates the event." The Office Action states that these elements are provided by "initial/current setup information" or "a change/update to the setup information" and are not related to "the output of the content item" as recited. For at least these reasons, reconsideration is respectfully requested.  

Examiners Response:
The examiner respectfully disagrees. Tran does disclose wherein the telemetry data comprises metadata aggregated during the output of the content item that indicates the event.
In particular, Tran discloses the real-time subsystem 150 also makes note of dynamic device information 154 such as the current time that the display device 102 is being used as well as the current channel to which the display device 102 is tuned (Tran Fig. 2-4, ¶0039). The real-time information subsystem 150 can also capture current content information 156. The current content information 156 can include the current show or content that is being displayed by the display device as determined from a built-in or a set-top electronic program guide (Tran Fig. 2-4, ¶0041).
Information about the content is gathered in a block 212. Content information can include a content source, content genre, audio levels, video feed parameters, age/content rating, resolution or definition, and the like (Tran Fig. 2-4, ¶0046).
The baseline setup information can, of course, be updated when environmental factors, user preferences, device configuration or content changes. If the display device 102 determines that the setup information has changed in decision block 216, the subsystem 130 then recaptures this information, as indicated, and transmits the updated information to the server 102 (Tran Fig. 2-4, ¶0048). 
In other words, the metadata is aggregated/collected during the output of the content on the display.
Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagrees.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426